        Case 1:19-cv-01783-AT Document 263 Filed 01/22/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RANDALL CALLAHAN, et al.,

       Plaintiffs,

              v.

UNITED STATES DEPARTMENT                    Civil Action No.: 1:19-cv-1783-AT
OF HEALTH AND HUMAN
SERVICES through ALEX M. AZAR
II in his official capacity as Secretary
of the United States Department of
Health and Human Services, and
UNITED NETWORK FOR ORGAN
SHARING, et al.,

       Defendants.


                     PLAINTIFFS’ MOTION TO UNSEAL

      The law in this Circuit is crystal clear that “[m]aterial filed in connection

with any substantive pretrial motion, unrelated to discovery, is subject to the

common law right of access” and may be maintained under seal only upon a

showing of “good cause.” Romero v. Drummond Co., 480 F.3d 1234, 1245-46

(11th Cir. 2007).

      In late December and earlier this month, the parties filed in connection with

Plaintiffs’ Renewed Motion for Preliminary Injunction (Doc. 216) and Motion to
        Case 1:19-cv-01783-AT Document 263 Filed 01/22/20 Page 2 of 9




Supplement (Doc. 212) certain briefs and accompanying material (Docs. 249, 251,

256, 257, 259). In light of the urgency for consideration of the motions, the Court

permitted these briefs and materials to be provisionally filed under seal “for the

time being.” (Doc. 233 at 5; see also Doc. 238 at 37).

      The circumstances that warranted that provisional sealing have now passed.

In addition, the Court has now decided both motions (Doc. 261), heightening the

public interest in access. Cf. Romero, 480 F.3d at 1245 (explaining that “[t]he

operations of the courts and the judicial conduct of judges are matters of utmost

public concern”). Because there is no “good cause” for continued sealing, these

briefs and accompanying material should be unsealed forthwith.

                                   ARGUMENT

      As clearly established by Circuit precedent and articulated by this Court in

its Standing Order, “good cause” will “generally only be established where the

materials (e.g., documents or testimony) contain trade secrets, personal identifying

information, and sensitive commercial information, where public disclosure would

result in ‘annoyance, embarrassment, oppression, or undue burden or expense.’”

(Doc. 22 at 23 (emphasis added) (quoting Fed. R. Civ. P. 26(c)(1)). But as this

Court now knows, having reviewed and considered the parties’ filings, none of the

information in any of the briefs and accompanying materials provisionally filed

                                         -2-
          Case 1:19-cv-01783-AT Document 263 Filed 01/22/20 Page 3 of 9




under seal falls within any of these three categories. 1

      The case law in this Circuit makes abundantly clear that “good cause” is no

gauzy standard but one satisfied only by a specific showing that disclosure will

cause “a clearly defined and serious injury” such that there exists a “sound basis or

legitimate need to take judicial action.” Mattress Safe, Inc. v. J.T. Eaton & Co.,

Inc., No. 1:18-CV-2915-MHC, 2019 WL 2714498, at *12 (N.D. Ga. Jan. 15, 2019)

(Cohen, J.) (citations omitted). The party seeking non-disclosure bears the burden

of making such a showing. See, e.g., Romero, 480 F.3d at 1247; United States v.

Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978). The showing required is “a

particular and specific demonstration of fact.” Garrett, 571 F.2d at 1326 n.3.

“[S]tereotyped and conclusory statements” of harm are not sufficient. Romero,

480 F.3d at 1247. The fact that the information was designated confidential under

a protective order is immaterial. (Doc. 22 at 22-23). Likewise, individual

concerns about protection from reputational embarrassment are not compelling.


      1
        The single exception is a copy of the minutes of a closed meeting of the
OPTN/UNOS Membership and Professional Standards Committee cited in
Plaintiffs’ Renewed Motion for Preliminary Injunction (Doc. 216-1 at ECF pgs.
46-47 (text pgs. 37-38)) and filed with the Court under seal on December 31
(Doc. 251-1 at 282-89). Plaintiffs have no objection to redacting from these
minutes prior to unsealing the discussion on page 2 of the minutes (Doc. 251-1 at
283) of the rejection of conditional approval of two intestine transplant programs
as well as the entirety of the minutes’ exhibit (Doc. 251-1 at 286-89).

                                           -3-
          Case 1:19-cv-01783-AT Document 263 Filed 01/22/20 Page 4 of 9




See, e.g., Jackson v. Deen, 959 F. Supp. 2d 1346 (S.D. Ga. 2013). 2 Rather, as the

Circuit indicated in Romero, 480 F.3d at 1246, citing Arthur R. Miller,

Confidentiality, Protective Orders, and Public Access to the Courts, 105 Harv. L.

Rev. 427, 464-74 (1991), that protection should be reserved for “intensely personal

and confidential information, such as medical records, marital information,

religious documents, financial records, and even trade secrets or intellectual


      2
        In an earlier order, the Deen Court cited for this proposition the following
authority:
      “The mere fact that the production of records may lead to a litigant's
      embarrassment, incrimination, or exposure to further litigation will not,
      without more, compel the court to seal its records.” United States v. Big
      Leggins, 375 F. App’x 692, 693 (9th Cir. 2010) (quotes, alteration and cite
      omitted); Milam v. Dominick's Finer Foods, Inc., 567 F.3d 830, 831 (7th
      Cir. 2009) (unsealing of affidavit submitted in support of plaintiffs' motion
      to set aside dismissal because of excusable neglect was warranted on appeal
      of judgment in favor of defendants, even if affidavit would potentially cause
      embarrassment and affect counsel's personal and professional reputation by
      disclosing personal matters); United States v. Foster, 564 F.3d 852, 855 (7th
      Cir. 2009) (risk of embarrassment and effect on plaintiff counsel's personal
      and professional reputation by disclosing personal matters was not a
      sufficient reason to maintain secrecy of affidavit submitted under seal to
      support motion to set aside dismissal for excusable neglect, even though
      plaintiffs claimed that grant of motion to set aside dismissal was not an issue
      on appeal; just what the neglect entailed and why it was excusable were
      questions in which public had legitimate interest and defendants needed to
      address issue of whether prior motion was relevant to appeal); Huntington
      Nat. Bank v. Greenwood Place, LP, 2012 WL 692601 at * 3 (S.D. Ind. Mar.
      2, 2012) (“potential embarrassment to a stakeholder in a lawsuit does not
      warrant maintaining information under seal.”).
Deen, 2013 WL 1911445, at *2, citing Deen, 2013 WL 2027398 at *14 n.21.
                                         -4-
          Case 1:19-cv-01783-AT Document 263 Filed 01/22/20 Page 5 of 9




property.” 105 Harv. L. Rev. at 465-66. Again, there is no such information in the

briefs and accompanying material now under seal in this case.

      Further, even where a party has made a cognizable showing that “clearly

defined and serious injury” would result from disclosure, the cases are adamant

that this does not end the inquiry. The law is clear, as the Court reiterates in its

Standing Order, that even a demonstrated legitimate interest of any party in

keeping information confidential must be balanced against “the public’s ‘interest in

obtaining access’” (Doc. 22 at 22). Here, that public interest is undeniably

immense.

      As the Court noted in its order deciding Plaintiffs’ motions, “this is a

difficult and wrenching case” raising “extraordinarily complex and compelling

issues” that “extend beyond the contours of this case.” (Doc. 261 at 4, 99). At

issue is a seismic change in national organ policy that will affect the lives of

thousands annually. Under challenge is the manner in which that policy was

developed by a federal agency and its contractor. The briefs and accompanying

materials—and now the Court’s decision—all directly relate to those very public

issues.

      To the extent there are any legitimate privacy or other interests implicated

by disclosure—again, none of which are apparent—the potential private benefit to

                                          -5-
        Case 1:19-cv-01783-AT Document 263 Filed 01/22/20 Page 6 of 9




be derived from those interests simply pales in comparison to the public interest in

disclosure. See, e.g., F.T.C. v. AbbVie Prods. LLC, 713 F.3d 54, 70-71 (11th Cir.

2013); Newman v. Graddick, 696 F.2d 796, 801 (11th Cir. 1983) (“[O]pen

proceedings may be imperative if the public is to learn about the crucial legal

issues that help shape modern society. Informed public opinion is critical to

effective self-governance.”).

                                  CONCLUSION

      For the foregoing reasons, all the briefs and accompanying materials now

under seal in this matter—specifically, Docs. 249, 251, 256, 257 and 259—should

be unsealed forthwith.




                                         -6-
        Case 1:19-cv-01783-AT Document 263 Filed 01/22/20 Page 7 of 9




Dated: January 22, 2020               Respectfully submitted,

                                      /s/ Peter C. Canfield
                                      Peter C. Canfield
                                         Ga. Bar No. 107748
                                      Meredith C. Kincaid
                                         Ga. Bar No. 148549
                                      JONES DAY
                                      1420 Peachtree Street, N.E., Suite 800
                                      Atlanta, GA 30309
                                      Telephone: 1.404.521.3939
                                      Facsimile: 1.404.581.8330

John M. Majoras                       Will R. Taylor
Admitted pro hac vice                 Admitted pro hac vice
JONES DAY                             JONES DAY
51 Louisiana Avenue, N.W.             717 Texas, Suite 3300
Washington, D.C. 20001                Houston, Texas 77002
Telephone: 1.202.879.3939             Telephone: 1.832.239.3939
Facsimile: 1.202.626.1700             Facsimile: 1.832.239.3600


Glenn L. Krinsky                      Courtney A. Carrell
Admitted pro hac vice                 Admitted pro hac vice
JONES DAY                             JONES DAY
555 South Flower Street, 50th Floor   2727 North Harwood Street
Los Angeles, CA 90071                 Dallas, Texas 75201
Telephone: 1.213.243.2540             Telephone: 1.214.969.3705
Facsimile: 1.213.243.2539             Facsimile: 1.214.969.5100



                                      Counsel for Plaintiffs




                                       -7-
        Case 1:19-cv-01783-AT Document 263 Filed 01/22/20 Page 8 of 9




                    LOCAL RULE 5.1 CERTIFICATION

      I hereby certify that the foregoing has been prepared in Times New Roman

14 point font in accordance with Local Rule 5.1.




Dated: January 22, 2020                  Respectfully submitted,

                                         JONES DAY

                                         /s/ Meredith C. Kincaid
                                         Counsel for Plaintiffs




                                        -8-
           Case 1:19-cv-01783-AT Document 263 Filed 01/22/20 Page 9 of 9




                            CERTIFICATE OF SERVICE

          This is to certify that on January 22, 2020, I have caused a copy of the

foregoing to be electronically filed with the Clerk of the Court by using the

CM/ECF system, which will send a notice of electronic filing to all counsel of

record.



                                                  /s/ Meredith C. Kincaid
                                                  Counsel for Plaintiffs




                                            -9-
